Citation Nr: 1117472	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee cartilage injury with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1979, from June 1980 to June 1985, and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland, which granted service connection for residuals of a left knee injury and assigned a noncompensable rating from August 3, 2004.  In an August 2010 rating decision, the RO increased the rating to 10 percent, effective from August 3, 2004.

In March 2011, the Veteran testified at a Board Central Office hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304 (2010).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA orthopedic examination took place in June 2006, more than four years ago.  At his March 2011 hearing, the Veteran testified that his left knee condition had worsened since the time of his last VA examination and that he experiences more pain and discomfort.  Specifically, he reported that the left knee disability affects his sleep and limits his ability to perform household chores.  As the current severity and extent of the Veteran's service-connected left knee disability are unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for an increased rating.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Board observes that the Veteran has been receiving treatment for his left knee disability from Kaiser Permanente.  While the Veteran submitted treatment records dated in December 2010 and January 2011 from Kaiser Permanente, those records do not pertain to the left knee.  Prior to the Veteran's submission, the records on file reflect treatment only through February 2007 from Kaiser Permanente.  To ensure a complete record, all subsequent records of treatment must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to a sign release form so that VA can request his medical records from Kaiser Permanente from February 2007 to the present.  All requests and response, positive and negative, should be associated with the claims file.  If the request for records is not successful, notify the Veteran of that fact and provide him an opportunity to obtain the records and submit them.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected left knee condition.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be performed, and all manifestations of any current disability must be described in detail, including range of motion testing study.  

The examiner is to address the extent, if any, of functional loss of use of the left knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible these findings should be portrayed in terms of degrees of additional loss of motion. 

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


